J-S47032-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

DEUTSCHE BANK NATIONAL TRUST CO.,               IN THE SUPERIOR COURT OF
AS TRUSTEE OF RESIDENTIAL ASSET                       PENNSYLVANIA
SECURITIZATION TRUST 2006-A214CB
MORTGAGE PASS-THROUGH
CERTIFICATES SERIES 2006-N UNDER
POOLING & SERVICING AGREEMENT
DATED AS OF 10/1/06

                         Appellee

                    v.

ROBERT KEELER

                         Appellant                   No. 1534 MDA 2015


               Appeal from the Order Entered August 10, 2015
              In the Court of Common Pleas of Franklin County
                      Civil Division at No(s): 2008-1211


BEFORE: SHOGAN, J., LAZARUS, J., and JENKINS, J.

JUDGMENT ORDER BY LAZARUS, J.:                         FILED JULY 06, 2016

      Robert Keeler appeals from the order of the Court of Common Pleas of

Franklin County that denied his petition to set aside a sheriff’s sale. For the

following reasons, we dismiss the appeal.

      Keeler’s pro se brief fails to comply with almost all applicable

Pennsylvania Rules of Appellate Procedure.      Pa.R.A.P. 2101 provides that

where defects in the appellant’s brief or reproduced record are substantial,

the appeal may be dismissed. Here, Keeler did not file a reproduced record

nor did he file an application seeking to be excused from producing one.

See Pa.R.A.P. 2151(d).
J-S47032-16



      Furthermore, Pa.R.A.P. 2117 requires a statement of the form of

action followed by a brief procedural history, a brief history of any prior

determination   in   the   same   case,   the   names   of   the   judges   whose

determinations are to be reviewed and a condensed chronological statement

of the facts.    Instead, Keeler’s brief contains an introductory note, a

reference to the trial court’s Pa.R.A.P. 1925(a) opinion, a statement of two

general issues and a discussion of the grant of summary judgment entered

more than five years ago.

      Keeler’s brief fails to include a summary of argument, see Pa.R.A.P.

2118. The argument section fails to comply with Pa.R.A.P. 2119 in that it

consists of 28 numbered paragraphs with no clear connection or reference to

the record. While the brief contains references to four cases, only one is a

published decision, and it is from a federal bankruptcy court. Accordingly,

none of the cases has precedential value in this Court.

      Keeler’s brief contains no table of contents, see Pa.R.A.P. 2174(a),

and no table of citations, see Pa.R.A.P. 2174(b).

      Finally, because Keeler’s brief fails to explain why the trial court

abused its discretion in denying his petition to set aside the sheriff’s sale, we

are unable to engage in meaningful review. See Branch Banking & Trust

v. Gesiorski, 904 A.2d 939 (Pa. Super. 2009) (dismissal appropriate where

numerous defects in        pro se brief prevented court from conducting

meaningful appellate review).

      Appeal dismissed.

                                      -2-
J-S47032-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/6/2016




                          -3-